Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney James A.Vezeris on 9/02/2021.
The application has been amended as follows: 

Claim 16, lines 23-24 is amended to read as: 
a diode positioned between the second resistor and a first junction point on the first configuration channel line.
  
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-2, 4-17, 19-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims to overcome Claim Objections, 112 rejections and amended independent Claim 1 to include the limitations of Claim 3 and independent Claim 16 to include limitations of Claim 17, to further limit and distinguish over the prior art of record, and thus to place the application in condition for allowance. 
Regarding amended Claim 1, closest prior art of record Tsubaki et al. (US 2008/0246441, IDS Document)  discloses a short circuit protection circuit (Figures 1-10), the short circuit protection circuit comprising: 

a first resistor connected to the first configuration channel line (comprising R5b, Figures 4-5); 
a voltage divider connected to a junction point on the first configuration channel line (voltage divider comprising R4b, Rcpb, Figures 4-5), the voltage divider comprising a second resistor (R4b, Figures 4-5) and a thermistor (Rcpb, Figures 4-5), wherein the thermistor is connected to a ground line (Rcpb connected to - line, Figures 4-5, labelled as line coupled to 54 in Figure 8); and 
a field effect transistor (FET) comprising a source, gate, and drain (comprising 36b with a source, gate, and drain, Figures 4-5), wherein the drain is connected to the first resistor, the source is connected to the ground line, and the gate is connected to a second junction point between the second resistor and thermistor of the voltage divider (MOSFET 36a, 36b with drain connected to R5b, gate connected to a second junction point between R4b and Rcpb, Figures 4-5). 
Tsubaki does not disclose the port being a universal serial Bus (USB) Type-C port and a first diode positioned on the first configuration channel line between the first resistor and the junction point. 
Chen et al. (US 2018/0019587) discloses a short circuit protection circuit comprising a first configuration channel line extending from a first pin of a downstream facing universal serial bus (USB) type-C port (Figures 3-4, CC1 pin line of USB cable 115 extending from CC1 pin from downstream facing USB Type-C port 110).

Tsubaki, Chen and Hungerink, alone or in combination does not disclose the first configuration channel extending from the first pin being that of an upstream facing universal serial bus (USB) type-C port, in combination with the other recited elements of the short circuit protection circuit of Claim 1, therefore allowable. Claims 2, 4-15 depend from Claim 1.
Regarding amended Claim 16, closest prior art of record Chen discloses a system comprising:
an upstream facing USB type-C port having a first set of pins (upstream facing port (UFB) of the USB cable 115, Figure 3); 
a downstream facing USB type-C port having a second set of pins (downstream facing port of the USB cable 115 connected to power source, Figure 3), wherein the downstream facing USB type-C port is configured to electrically connect to the upstream facing USB type-C port via one or more electrical connections between the first set of pins and the second set of pins (via conductors of USB cable 115); 
a power supply line extending from a second pin in the downstream facing USB type-C port (power supply line Vcc extending from Vbus pin, Figure 3), 

a short circuit protection circuit (Figure 4) the short circuit protection circuit comprising: 
a field effect transistor (FET) (comprising M1, Figure 3); 
a controller (part of 310, Figure 3, 400, Figure 4) configured to detect the voltage on the first configuration channel line at the first pin in the downstream facing USB type-C port, wherein when the controller detects a voltage on the first pin in the downstream facing USB type-C port being above a threshold value (“Vbus rise threshold voltage such as 1 V” recited in Paragraph 22), the controller triggers power delivery on the power supply line (Paragraph 22, “…secondary controller 310 reacts to an indication from comparator 410 that Vbus has exceeded the Vbus rise threshold voltage by driving Vbus switch transistor S2 fully on…”). 
Chen does not disclose the short circuit protection circuit and the controller being positioned upstream from the upstream facing USB type-C port (Chen’s short circuit protection circuit and controller are positioned downstream from the downstream facing USB Type-C port) and does not disclose a voltage divider comprising a resistor and a thermistor (Chen’s voltage divider is in the current path of the FET, not in the control path), a second resistor connected to the first configuration channel line and a diode 
Tsubaki discloses a short circuit protection circuit positioned upstream from an upstream facing port (35b, Figures4-5) comprising a voltage divider comprising a resistor and a thermistor (resistor R4b and thermistor Rcpb, Figures 4-5), a field effect transistor (FET) (comprising 36b, Figures 4-5).
Hungerink discloses a circuit (Figure 7) comprising a configuration channel line extending from an input connector (line extending from connector at ignition, Figure 7) comprising a diode (diode 502 in line 256, Figure 7), a voltage divider comprising resistors (508, 510, Figure 7), and a regulator (506, Figure 7) positioned in the configuration channel line. 
Chen, Tsubaki, and Hungerink, alone or in combination does not disclose the short circuit protection circuit and the controller being positioned upstream from the upstream facing USB type-C port (Chen’s short circuit protection circuit and controller are positioned downstream from the downstream facing USB Type-C port), in combination with the other recited elements of the system of Claim 16, therefore allowable. Claims 17, 19-20 depend from Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 9/2/2021                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836